DETAILED ACTION
This office action is in response to amendments filed on 6/2/2022. Claims 1, 7 and 10  are amended, claims 6 and 12 are cancelled,  and claims 21 and 22 have been added. In the office action dated 3/2/2022, Claims 15-20 were allowed, 1-5, 8-11 were rejected and claims 6-7 and 12-14 were objected to. The current amendments place the application in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-5, 7-11, 13-22 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: The amended  independent claim 1 recites “prior to receiving the user input at the automated assistant interface of the computing device: receiving another user input that includes another request for the automated assistant to render a description of supplemental content that was added to the particular document by another user”. The closest teachings come from the cited reference Kumar (US 20190074006 A1) who teaches “[0026] In one aspect, the server 100 can provide a screening to/for consumers, companies, job applicants, enablers and the like. The user terminal 110 can include a speech interface/dialog to capture spoken voice or typed natural language text, wherein the spoken voice or natural language text can outline the intent of the consumer, for example. The screening services can also collect additional information not available in the spoken intent as suitable to the consumer. The additional information can include required and/or missing additional information from the candidates not already available with either the client or First Advantage. Additionally, the additional information can include documents such as legal consents, authorizations, and other supporting documents, as well as additional information used to support follow-up processes such as consumer disputes on re-screen.” Neither Kumar nor other cited references teach rendering supplemental content added to the particular document.
The amended independent claim 10 , and the added independent claim 21 recite “subsequent to initializing performance of the action of the one or more actions: receiving, at the automated assistant interface of the computing device, an additional request corresponding to an additional spoken utterance from the user, and determining, based on the additional spoken utterance and the natural language content from the portion of the particular document, that the user is requesting that the automated assistant edit the portion of the particular document.” The closest teachings come from the cited reference Kunnath (US20200388276 A1) who teaches “[0002] First, authentication of the user can be a process can be performed using application programming interfaces (APIs) created by the provider of the assistant ecosystem to link a user's identity with a particular assistant device. However, in a shared environment, the user might not wish to permanently link his or her identity with the assistant device. Additionally, in a shared environment, the user might not have the proper privileges authentication credentials to access and modify the linked accounts on the assistant device. Additionally, a user might simply be hesitant to perform a cumbersome process of linking his or her service accounts to an assistant device and then later unlinking the accounts from the device when use of the assistant device is completed.” Neither Kunnath nor other cited references teach the assistant edit the portion of the particular document”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        


 

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657